Cooley, J.
The defendant in error in 1865 effected with the plaintiffs in error an insurance upon his house and household furniture, subject to the payment of such assessments as should be made by the company from year to year to meet losses suffered and expenses incurred. In February, 1875, the house and furniture were destroyed by fire. At that time there were two unpaid assessments of which defendant in error had been notified. One of the by-laws of the company provided that where the assessments were thus over-due and unpaid, the assured should forfeit all claims against the company for any loss or damage sustained during the delinquency. Immediately after the fire Bowen paid up the assessments to the local agent of the insurance company, who received the amount with knowledge of the loss, but forwarded the money to the company without mentioning the fire of which the officers at that time had received no notice from any other quarter. March 16, 1875, the board of directors of the insurance company adopted a resolution “that the secretary and chairman of the board of directors be instructed to draw an order on the treasurer in favor of William Bowen for the amount of Bowen’s loss, on the recommendation of the auditing board, when said loss is adjusted.”
It would seem that after this resolution nothing was. open but the question of the amount of loss. The company had received payment of the assessments, and waived any objection to the delay in paying them in the most formal manner possible. Yet on the second of April following the board passed another resolution that they did not consider the company liable on account of *150the non-payment of the assessments. An adjustment of the loss was therefore refused.
The circuit judge was quite right in holding the company bound by its reception of the assessments and recognition of the loss. The technical objections made on the trial are either unimportant, or they have m> merit in point of law. A letter from plaintiff’s attorney, written before suit was brought, was offered in evidence, apparently to show that he did not suppose the company was liable, but what importance his opinion. could have in the case we are not informed, and the circuit judge was unable to discover. Yery properly he excluded its being submitted to the jury.
The judgment must be affirmed with costs.
The other Justices concurred.